Case 3:19-cv-13614-MAS-DEA Document 1 Filed 06/11/19 Page 1 of 13 PageID: 1



COSTELLO & MAINS, LLC
By: Kevin M. Costello, Esquire
Attorney I.D. No. 024411991
18000 Horizon Way, Suite 800
Mount Laurel, NJ 08054
(856) 727-9700
Attorneys for Plaintiff

                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


 KINGSLEY ADJEI-BENTUM,                          :
                                                 :
                        Plaintiff,               :
                                                 :     CIVIL ACTION
 vs.                                             :
                                                 :
 BHAVANI FUEL STOP INC D/B/A                     : DOCKET NO:
 EXXON; JMD GAS COMPANY, INC.                    :
 D/B/A BP; TONY PARASHAR and JOHN                :
 DOES 1-5 AND 6-10                               :
                                                 :
                        Defendants.              : COMPLAINT AND JURY DEMAND


       Plaintiff, Kingsley Adjei-Bentum, residing in Bronx, New York, by way of Complaint

against the defendants, says:

                                      Preliminary Statement

       1.      This action is brought by plaintiff to remedy violations of the Fair Labor

Standards Act, as amended, 29 U.S.C. Sec. 201, et seq. (“FLSA”), the New Jersey Wage and

Hour Law (“NJWHL”), and the Pennsylvania Minimum Wage Act (“PMWA”).

                                      Jurisdiction and Venue

       2.      Jurisdiction of the Court is invoked pursuant to 29 U.S.C. Sec. 216(b), 28 U.S.C.

Sec. 1331 and 28 U.S.C. Sec. 1332.




                                                1
Case 3:19-cv-13614-MAS-DEA Document 1 Filed 06/11/19 Page 2 of 13 PageID: 2



        3.     Because defendant Bhavani and Parashar are residence of the District of New

Jersey, venue is proper within this district pursuant to 28 U.S.C. Sec. 1391.

                                    Identification of Parties

        4.     Plaintiff Kingsley Adjei-Bentum resides in Bronx, New York, and at all pertinent

times herein, was employed by defendants.

        5.     Defendant Bhavani Fuel Stop Inc d/b/a Exxon (“Bhavani”) is a corporation

conducting business in the State of New Jersey at 3217 Quakerbridge Avenue, Quakerbridge,

New Jersey, and was an employer within the meaning of the Fair Labor Standards Act and New

Jersey Wage and Hour Law.

        6.     Defendant JMD Gas Company, Inc. d/b/a BP (“JMD”) is a corporation

conducting business in the State of Pennsylvania at 7601 Bristol Pike, Levittown, Pennsylvania

and is an employer within the meaning of the Fair Labor Standards Act and the Pennsylvania

Minimum Wage Act.

        7.     Defendant and owner, Tony Parashar (“Parashar”) is an individual who acts

directly or indirectly in the interest of Bhavani and JMD in relation to their employees, including

plaintiff.

        8.     Bhavani is an employer within the meaning of 29 U.S.C. Sec. 203 and the

NJWHL.

        9.     Upon information and belief Bhavani has gross annual income in excess of

$500,000.00 per year.

        10.    JMD is an employer within the meaning of 29 U.S.C. Sec. 203 and within the

meaning of PMWA.




                                                 2
Case 3:19-cv-13614-MAS-DEA Document 1 Filed 06/11/19 Page 3 of 13 PageID: 3



       11.     Upon information and belief JMD has gross annual revenue in excess of

$500,000.00 per year.

       12.     Bhavani and JMD were dual and/or joint and/or special employers of plaintiff.

       13.     Bhavani and JMD are an enterprise within the meaning of the FLSA, NJWHL and

PMWA.

       14.     Defendants John Does 1-5 and 6-10, currently unidentified, are individuals and/or

entities who, on the basis of their direct acts or on the basis of respondeat superior, are

answerable to the plaintiff in this matter.

                                        General Allegations

       15.     Plaintiff was employed by defendants on or around November 3, 2018, through

his last day of employment on or around December 24, 2018.

       16.     Plaintiff was hired to work as a gas attendant at Bhavani earning $8.60 per hour.

       17.     Plaintiff was hired to work as a clerk at JMD earning $8.60 per hour.

       18.     During the first bi-weekly pay period, plaintiff worked approximately 100 hours

between the two locations.

       19.     Plaintiff was only paid for 80 hours from Bhavani.

       20.     The paycheck was categorized as “hourly” for earnings.

       21.     Plaintiff received no overtime pay for this time period.

       22.     During the next pay period, on or around November 17, 2018 to November 30,

2018, plaintiff worked approximately 185 hours between both locations.

       23.     Plaintiff received one paycheck during that time from JMD for $900.00

representing the entire month of November 2018.

       24.     This paycheck was categorized as “salary” for earnings.




                                                  3
Case 3:19-cv-13614-MAS-DEA Document 1 Filed 06/11/19 Page 4 of 13 PageID: 4



       25.     Plaintiff did not receive a paycheck from Bhavani for this time period.

       26.     Plaintiff received no overtime pay for this time period.

       27.     During the third pay period, on or around December 1, 2018 to December 14,

2018, plaintiff worked approximately 189 hours between the two locations.

       28.     Plaintiff was only paid for 80 hours from Bhavani.

       29.     The paycheck was categorized as “hourly” for earnings.

       30.     Plaintiff received no overtime pay for this time period.

       31.     During the period of, on or around, December 15, 2018 to December 24, 2018,

plaintiff worked approximately 107 hours between the two locations.

       32.     Plaintiff never received a paycheck or wages for these hours.

       33.     Plaintiff addressed these issues beginning with the first paycheck with Parashar

on several occasions.

       34.     Parashar would always respond to the effect of “we’ll talk about it later.”

       35.     These pay issues were never remedied.

       36.     Upon information and belief, there were weeks for which defendant failed to pay

plaintiff for all hours worked, in violation of the NJWPL.

       37.     Defendants failed to pay overtime for all hours worked by plaintiff in excess of 40

per week.

       38.     Plaintiff consistently worked over 40 hours per week at each location.

       39.     As an hourly paid employee, plaintiff cannot be deemed exempt from the

overtime requirements of the FLSA, NJWHL, or PMWA, regardless of his job duties.

       40.     Defendants’ refusal to pay overtime mandates the imposition of liquidated

damages.




                                                 4
Case 3:19-cv-13614-MAS-DEA Document 1 Filed 06/11/19 Page 5 of 13 PageID: 5



                                             COUNT I

                                   FLSA Violation – Overtime

       41.      Plaintiff hereby repeats and realleges paragraphs 1 through 40 as though fully set

forth herein.

       42.      Plaintiff, during the course of his employment, regularly worked more than 40

hours in a work week.

       43.      All defendants failed to pay plaintiff overtime compensation at one and one half

times the regular hourly rate for hours worked in excess of 40 in a work week.

       44.      All defendants, by the above acts, have violated 29 U.S.C. Sec. 207.

       45.      Plaintiff has suffered monetary damages as a result of the defendant’s acts.

       WHEREFORE, plaintiff respectfully requests that this Court enter a judgment;

                (a)     declaring that the acts and practices complained of herein are in violation

of the FLSA;

                (b)     declaring that the acts and practices complained of herein are willful

violations within the meaning of 29 U.S.C. Sec. 255(a);

                (c)     enjoining and restraining permanently the violations alleged herein,

pursuant to 29 U.S.C. Sec. 217;

                (d)     directing defendants to make plaintiff whole for all unpaid overtime and

minimum wages due as a consequence of defendants’ violation of the FLSA, together with

interest thereon from the date(s) such wages were due but unpaid;

                (e)     directing defendants to pay plaintiff an additional amount of liquidated

damages as provided for in 29 U.S.C. Sec. 216(b);




                                                  5
Case 3:19-cv-13614-MAS-DEA Document 1 Filed 06/11/19 Page 6 of 13 PageID: 6



                 (f)    awarding plaintiff the costs of this action together with reasonable

attorneys’ fees, as provided in 29 U.S.C. Sec. 216(b); and

                 (g)    granting such other and further relief as this Court deems necessary and

proper.

                                             COUNT II

                                FLSA Violation – Minimum Wage

          46.    Plaintiff hereby repeats and realleges paragraphs 1 through 45 as though fully set

forth herein.

          47.    All defendants failed to pay minimum wage for hours worked, including but not

limited to, the dates in or around December 15, 2018 to December 24, 2018.

          48.    All defendants, by the above acts, have violated 29 U.S.C. Sec. 206.

          49.    Plaintiff has suffered monetary damages as a result of defendant’s acts.

          WHEREFORE, plaintiff respectfully requests that this Court enter a judgment;

                 (a)    declaring that the acts and practices complained of herein are in violation

of the FLSA;

                 (b)    declaring that the acts and practices complained of herein are willful

violations within the meaning of 29 U.S.C. Sec. 255(a);

                 (c)    enjoining and restraining permanently the violations alleged herein,

pursuant to 29 U.S.C. Sec. 217;

                 (d)    directing defendants to make plaintiff whole for all unpaid overtime and

minimum wages due as a consequence of defendants’ violation of the FLSA, together with

interest thereon from the date(s) such wages were due but unpaid;




                                                  6
Case 3:19-cv-13614-MAS-DEA Document 1 Filed 06/11/19 Page 7 of 13 PageID: 7



                 (e)    directing defendants to pay plaintiff an additional amount of liquidated

damages as provided for in 29 U.S.C. Sec. 216(b);

                 (f)    awarding plaintiff the costs of this action together with reasonable

attorneys’ fees, as provided in 29 U.S.C. Sec. 216(b); and

                 (g)    granting such other and further relief as this Court deems necessary and

proper.

                                             Count III

                                  NJWHL Violation – Overtime

          50.    Plaintiff hereby repeats and realleges paragraphs 1 through 49 as though fully set

forth herein.

          51.    Plaintiff, during the course of his employment, regularly worked more than 40

hours in a work week.

          52.    Bhavani and Parashar failed to pay plaintiff overtime compensation at one and

one half times the regular hourly rate for hours worked in excess of 40 in a work week.

          53.    Defendants, by the above acts, have violated the NJWHL, NJSA 34:11-56a4 et

seq.

          54.    Plaintiff has suffered monetary damages as a result of Bhavani and Parashar’s

acts.

          WHEREFORE, plaintiff respectfully requests that this Court enter a judgment;

                 (a)    declaring that the acts and practices complained of herein are in violation

of the NJWHL;




                                                  7
Case 3:19-cv-13614-MAS-DEA Document 1 Filed 06/11/19 Page 8 of 13 PageID: 8



                 (b)    directing defendants to make plaintiff whole for all unpaid wages due as a

consequence of defendant’s violation of the NJWHL, together with interest thereon from the

date(s) such wages were due but unpaid; and

                 (c)    granting such other and further relief as this Court deems necessary and

proper.

                                              Count IV

                               NJWHL Violation – Minimum Wage

          55.    Plaintiff hereby repeats and realleges paragraphs 1 through 54 as though fully set

forth herein.

          56.    Bhavani and Parashar failed to pay minimum wage for overs worked, including

but not limited to the dates in or around December 15, 2018 to December 24, 2018.

          57.    Defendants, by the above acts, have violated the NJWHL, NJSA 34:11-56a4 et

seq.

          58.    Plaintiff has suffered monetary damages as a result of Bhavani and Parashar’s

acts.

          WHEREFORE, plaintiff respectfully requests that this Court enter a judgment;

                 (a)    declaring that the acts and practices complained of herein are in violation

of the NJWHL;

                 (b)    directing defendants to make plaintiff whole for all unpaid wages due as a

consequence of defendant’s violation of the NJWHL, together with interest thereon from the

date(s) such wages were due but unpaid; and

                 (c)    granting such other and further relief as this Court deems necessary and

proper.




                                                  8
Case 3:19-cv-13614-MAS-DEA Document 1 Filed 06/11/19 Page 9 of 13 PageID: 9



                                              Count V

                            NJWPL Violation – Failure to Pay Wages

          59.    Plaintiff hereby repeats and realleges paragraphs 1 through 58 as though fully set

forth herein.

          60.    Bhavani and Parashar failed to pay plaintiff for all hours worked by him.

          61.    Bhavani and Parashar, by the above acts, have violated the NJWPL, NJSA 34:11-

4.1 et seq.

          62.    Plaintiff has suffered monetary damages as a result of defendant’s acts.

          WHEREFORE, plaintiff respectfully requests that this Court enter a judgment;

                 (a)    declaring that the acts and practices complained of herein are in violation

of the NJWHL;

                 (b)    directing defendants to make plaintiff whole for all unpaid wages due as a

consequence of defendant’s violation of the NJWHL, together with interest thereon from the

date(s) such wages were due but unpaid; and

                 (c)    granting such other and further relief as this Court deems necessary and

proper.

                                              Count VI

                                   PMWA Violation – Overtime

          63.    Plaintiff hereby repeats and realleges paragraphs 1 through 62 as though fully set

forth herein.

          64.    Plaintiff, during the course of his employment, regularly worked more than 40

hours in a work week for JMD and Parashar.




                                                  9
Case 3:19-cv-13614-MAS-DEA Document 1 Filed 06/11/19 Page 10 of 13 PageID: 10



          65.    JMD and Parashar failed to pay plaintiff overtime compensation for hours worked

in excess of 40 in a work week.

          66.    JMD and Parashar, by the above acts, have violated the 034 Pa. Code § 231.41.

          67.    Plaintiff has suffered monetary damages as a result of defendant’s acts.

          WHEREFORE, plaintiff respectfully requests that this Court enter a judgment;

                 (a)    declaring that the acts and practices complained of herein are in violation

of the PMWA;

                 (b)    directing defendants to make plaintiff whole for all unpaid wages due as a

consequence of defendant’s violation of the PMWA, together with interest thereon from the

date(s) such wages were due but unpaid; and

                 (c)    granting such other and further relief as this Court deems necessary and

proper.

                                             Count VII

                               PMWA Violation – Minimum Wage

          68.    Plaintiff hereby repeats and realleges paragraphs 1 through 67 as though fully set

forth herein.

          69.    JMD and Parashar failed to pay plaintiff for all hours worked by him.

          70.    JMD and Parashar failed to pay minimum wage for hours worked, including but

not limited to the dates in or around December 15, 2018 to December 24, 2018.

          71.    JMD and Parashar, by the above acts, have violated the 034 Pa. Code § 231.21.

          72.    Plaintiff has suffered monetary damages as a result of defendant’s acts.

          WHEREFORE, plaintiff respectfully requests that this Court enter a judgment;




                                                  10
Case 3:19-cv-13614-MAS-DEA Document 1 Filed 06/11/19 Page 11 of 13 PageID: 11



               (a)   declaring that the acts and practices complained of herein are in violation

of the PMWA;

               (b)   directing defendants to make plaintiff whole for all unpaid wages due as a

consequence of defendant’s violation of the PMWA, together with interest thereon from the

date(s) such wages were due but unpaid; and

               (c)   granting such other and further relief as this Court deems necessary and

proper.

                                              COSTELLO & MAINS, LLC



                                              By: /s/ Kevin M. Costello______
Dated:                                                Kevin M. Costello




                                                11
Case 3:19-cv-13614-MAS-DEA Document 1 Filed 06/11/19 Page 12 of 13 PageID: 12



                            DEMAND TO PRESERVE EVIDENCE

        1.     All defendants are hereby directed and demanded to preserve all physical and

electronic information pertaining in any way to plaintiff’s employment, to plaintiff’s cause of

action and/or prayers for relief, to any defenses to same, and pertaining to any party, including,

but not limited to, electronic data storage, closed circuit TV footages, digital images, computer

images, cache memory, searchable data, emails, spread sheets, employment files, memos, text

messages and any and all online social or work related websites, entries on social networking

sites (including, but not limited to, Facebook, twitter, MySpace, etc.), and any other information

and/or data and/or things and/or documents which may be relevant to any claim or defense in this

litigation.

        2.     Failure to do so will result in separate claims for spoliation of evidence and/or for

appropriate adverse inferences.

                                              COSTELLO & MAINS, LLC


                                              By: /s/ Kevin M. Costello______
                                                      Kevin M. Costello


                                        JURY DEMAND

        Plaintiff hereby demands a trial by jury.

                                              COSTELLO & MAINS, LLC



                                              By: /s/ Kevin M. Costello______
                                                      Kevin M. Costello




                                                    12
Case 3:19-cv-13614-MAS-DEA Document 1 Filed 06/11/19 Page 13 of 13 PageID: 13




                            DESIGNATION OF TRIA L COUNSEL

       Kevin M. Costello, Esquire, of the law firm of Costello & Mains, LLC, is hereby-

designated trial counsel.

                                           COSTELLO & MAINS, LLC



                                           By: /s/ Kevin M. Costello______
                                                   Kevin M. Costello




                                              13
